CURR-SPEC, PARTNERS, LP, CURR-SPEC MANAGERS, LLC, TAX MATTERS, PARNER, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Curr-Spec Partners, LP v. Comm'rNo. 1350-05 United States Tax Court2007 Tax Ct. Memo LEXIS 15; January 3, 2007Curr-Spec Partners, LP v. Comm'r, T.C. Memo 2006-266">T.C. Memo 2006-266, 2006 Tax Ct. Memo LEXIS 270">2006 Tax Ct. Memo LEXIS 270 (T.C., 2006)*15 Thomas B. Wells, Judge Thomas B. WellsORDER On December 14, 2006, the Court filed it's Memorandum Findings of Fact and Opinion in the above docketed case. In the Opinion, the Court found that (1) petitioner's motion to dismiss for lack of jurisdiction and to strike is denied; (2) petitioner's motion for summary judgment is denied; (3) respondent's motion for summary judgment is denied; and (4) petitioner's motion for leave to file second amended petition is granted. The second amended petition assigns error to the adjustments in the notice of final partnership administrative adjustment (FPAA), issued on October 13, 2004, thus raising genuine issues as to material facts. Summary judgment therefore is inappropriate. The Court stated that an appropriate order would be issued. Pursuant to a conference call between the parties on December 22, 2006, and for cause, it isORDERED that the Court' s Memorandum Finding of Fact and Opinion, , filed December 14, 2006, is hereby withdrawn and rescinded. It is furtherORDERED that the Court's Order dated December 19, 2006, is hereby vacated and set aside. It is furtherORDERED that petitioner's Motion*16  for Leave to File Second Amended Petition is granted nunc pro tunc as of December 19, 2006. It is furtherORDERED that petitioner's motion to dismiss for lack of jurisdiction and to strike, filed August 8, 2006, petitioner's motion for summary judgment, filed August 23, 2006, and respondent's motion for summary judgment, filed August 24, 2006 are held in abeyance. It is furtherORDERED that the parties shall submit memorandums of law to the Court on or before January 30, 2007. Thomas B. WellsJudgeDated: Washington, D.C.January 3, 2007